DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
Applicant’s submission filed on 02/04/2021 has been entered. Claims 1-15 are pending. Claims 16-18 have been canceled.

Withdrawn Objections and/or Rejections
Examiner acknowledges the amendments to the claims and the rejections under
25 USC 112(b) have been withdrawn, as they have been overcome.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Brinkman on 02/18/2021.
The application has been amended as follows: 
In the claims: 
	In claim 1 line 8, “the protrusion” is changed to –each protrusion—

In claim 1 line 10, “the protrusion” is changed to –each protrusion—
In claim 1 line 11, “the applicator comprises” is changed to –the applicator further comprises—
	In claim 7 line 2, “the protrusion” is changed to –each protrusion—
In claim 8 line 2, “the protrusion” is changed to –each protrusion—
In claim 8 line 3, “the protrusion” is changed to –each protrusion—

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art drawn to newly presented Van Ingelgem (US 2008/0154176 A1) fails to show or make obvious the claimed elements as set forth in independent claim 1 and the dependent claims 2-15.
The prior art fails to disclose or fairly suggest the limitation: wherein each protrusion extends from a base of a petal in a longitudinal direction of the inner tube towards a forward end of said petal, and wherein each protrusion has a width in a direction extending around a circumference of the inner tube and wherein the width of each protrusion tapers from the base of the petal, where the protrusion is at its widest towards the forward end of the petal in claim 1, in combination with the other elements of the invention recited in the claims. 
Van Ingelgem teaches a tampon applicator with an inner tube comprising petals and having protrusions, in the form of a circumferentially-extending raised means at the Especially, as Applicant has provided criticality for the shape, position and orientation of the protrusions of the present invention, to prevent spikes from engaging with the protrusion, this limitation would not be considered an obvious design choice as an aspect of ornamentation. As such, Examiner believes it would not be obvious to modify the applicator as taught by the prior art to incorporate these limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	02/18/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781